Case 1:21-cv-20019-JEM Document 10-1 Entered on FLSD Docket 01/28/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SO U TH ERN DISTR ICT O F FLO R ID A
                                         M IAM IDIVISION
                                       CASE NO.21CV20019


                                                                           FILED BY                  D.C.
    Oleg Zhukovskiy
                                                                                    JAd 27 2021
          Plaintifll
                                                                                 c  traLtll.ls
                                                                                             o/t
                                                                                               lm
                                                                                 s.D.o:gl..h.-Mi
                                                                                               Avl
    N ationalB nnk ofUkraine
          D efendants,


                       CLERK 'S NOTICE OF INTERNATIONAL SERU -CES

           In accordancewithFederalRulesofCivilProcedureRule4,and/or28U.S.C.1 1608(a)(3)
    or(b)(3)(B),theClerkcertifiesthatonthis27* day ofJanuary2021,(summonsand complaintj
    havebeen m ailed viaIntem ationalServiceto:
                                                             NationalBank ofUkraine
                                                             St.Institm skaya,9
                                            Defendant:       Kyiv-8,01601,Ukraine


                                           Cotm try: Ukraine

                                      Article m lm ber: 804296711532
           DONE attheFederalCourthouse Square,M iam i,Florida,tllis4thday ofNovember,2014.

                                               AN GEL E.N OBLE
                                                   cy
                                                    î
                                                      . Adminis ator .C erk fCourt
                                                     /t                     .


                                                   -,
                                                     /
                                                  ,?/'
                                                     -
                                               By'
                                                          D eputy Clerk
           U.S.DistrictJudge
           A1Iootmselofrecord
       *
                                                                                                             KKTAIN IH1: titll'ï''IJISTUUN IIKUIJISIJX.                                                                          Lp># 10
Case 1:21-cv-20019-JEM Document 10-1 Entered
                                       IG '  on
                                             ?î'?QMNFLSD
                                                       '7',UXDocket
                                                                 'XY 01/28/2021 Page 2 of 6
                                                                ,J                                                .
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                           /%

                                                  *                                                                                                                                                    :'Z g
                                              o œ
                                           >œ -   l #-
                                                     *                                                                                                                                                    g     nl
                                              * '***                                                                                                                                                   :2A
                                            *= œ * œ                                                                                                                                              e    â.+
                                                                                                                                                                                                       .4 .     c
                                            œ>= ' œ
                                                  * J*-
                                            o
                                           '-  œ .=
                                                  œox:=                                                                                                                                           =    xls
                                                                                                                                                                                                       -  s     =
                                            u
                                            œœ
                                            -  h.Q* .
                                               œ     =
                                                     o
                                                     u. œ
                                                        *.;
                                                        ..>
                                                                                                                                                                                                  13   ' i:
                                                                                                                                                                                                       x lz
                                                                                                                                                                                                          .     CD
                    v .
                                           =e ;o =œ =oae 1e
                                                 =   œ ..
                                                        .
              .        s-                  *..'.
                                           a o.
                                             o o o. .o p
                                                       <x                                                                                                                                                         8
                                                                                                                                                                                1                                 h=d
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                  oc
           j
           l.
            w. .%?x...v.'. ?w.wz *.%
                                   <N%u.                                                  .
                                                                                           st                  =
                                                                                                               q                                                      R
                                                                                                                                                                      .  (p
           '                yj..,...   Y                                                                       =3.
           '. . . .eo.... s
                          .%,
              .. s.
           . x. ..A ,x
                    r
                    u.p
                      .c.
                        sxk..
                            x      x
                                   N.ju.                                                  .::
                                                                                          z'-g
                                                                                                                 !'
                                                                                                              =œ .                                                 '7
                                                                                                                                                                  .h
                                                                                                                                                                  d  o* =1
                                                                                                                                                                     -   q3
                                                                                                                                                                          l
            >        w .q
                     .  .x 1.                     .                                                                                                                *:o.
                                                                                                                                                                      6 Y'
            z,..'               :44
                k.r,s.,
                      .oa
                        .j;.y..                                            =              z.                  =k'=#
                                                                                                              :                   AX
                                                                                                                                  e                               '
                                                                                                                                                                  ;;9M
                                                                                                                                                                  .  .*o
                              .,.                                                         :
                                                                                          'Xz                %t
                                                                                                              œza=
         :...,.. vvs.  vA,..    ./y.                                       d              .                                       aa
                      .
                                                                                                                                                                  %
                                                                                                                                                                  . =za.  1
                   . . jz       7    ,
                                     1a                                                                                          =4.g
        ..                      ..,.                                                                                                 u                            a
       u ,ç-'ï.:..
        .
        ..,
       : >. .aay...
          x>.. . .sw.
                        ...jv.
              q . f r.ia.jj       I
                                  .;
                                   -I
                                      4
                                    .qj
                                                                                          1=
                                                                                          .1                 us8 z                aa
                                                                                                                                     K                            =g
                                                                                                                                                                   œg
                                                                                                                                                                    = 0.
                                                                                                                                                                      e'% y
                                                                                                                                                                          .-
            t
         ..st'p.x
            , .           jra;./
                               ..
                               ,
                 v?.- ... ..Lr1. ..1j.1t'
                                        z                                                 t*CJ                                                                    .*zE:
                                                                                                                                                                      2.:J
       .;  )J
           . <J          11j.:zakà
                    '*; JrW'J.
                    ,            .!
                               ,..
                               .
                                      t!
                                       .                                            ..
                                                                                 # .J
                                                                                   aP
                                                                                          a;                                      e..f
                                                                                                                                 :;
                                                                                                                                  0qœ
                                                                                                                                                                  s
                                                                                                                                                                  .
                                                                                                                                                                  =
                                                                                                                                                                  =I
                                                                                                                                                                   . ew
                                                                                                                                                                      :=
                                                                                                                                                                       .œ
       ';            ..):i!,k.k:cr
          %:. ,.:.. .,                           ,1l                                                                                                              ts0..=
                                                                                                                                                                       c= o =X.u
       ';.,e.Ckq.;u4-q.n.kkzt)'.'j'lktg.:.' ,',.Q1'11t!!l'
         ..                                                                                                                      œY                                    o
           ? .,-.
                :z......
                .
           ,.a.-u:.r. . g,
                      lb,;
                           4
                           -
                           k9
                            .,
                             3.
                              ,
                              ït:.ïh
                         714..a*4.,.
                         -          .
                                      . t
                                        zz
                                                                                 1
                                                                                 :' '
                                                                                 t  a
                                                                                    1:gH y ttt
                                                                                            oa,                                  >
                                                                                                                                 .;                               J=* >o=.sq)z               u
           .  éb
              c  r
                 i, F'/
                    â
                    . J
                      q.(.k.
                           uLk
                            r ,'...... j .
                                         !
                                         .
                                         21                                      M g 2 a ru
                                                                                 -
                                                                                 3            p .: = u
                                                                                                                                 eo
                                                                                                                                 3.d                              =o
                                                                                                                                                                   =a@=0'S e:
                                                                                                                                                                  Bm tRa.=s
                                                                                                                                                                  '
                                                                                                                                                                              :=
                                                                                                                                                                             oa              a<
                                                                                                                                                                                              .                   m
                                                                                                                                                                          (p.
                                                                                                                                                                            =x e              q
           ,'w'.J
                jL-.  .
                      a .l u
                           a ( ,
                               :                                                                                                 -
                uf.---.:-..s;j                                                                                                   :=
                                                                                                                                  '**                                          =.
                                                                                  E
                                                                                  ! a
                                                                                    g g( Z)                                      e.                                 fz
                                                                                                                                                                     l
                                                                                                                                                                  ;z:=1g ro
                                                                                                                                                                         -s  :p
                                                                                                                                                                                             . 0
                                                                                                                                                                                              .z                  kc       '
                                                             .     M
                                                                   Eœ             1   !                                          ez                               :*p klKr
                                                                                                                                                                  *
                                                                                                                                                                  '       s                  .o.
                                                      +-'11 .
                                                        .-  1:
                                                            ,
                                                            :.
                                                             ,.
                                                              :1
                                                               ;j
                                                                1               2
                                                                                œ j
                                                                                  .   .
                                                                                      J
                                                                                      xa  è                                              I:
                                                                                                                                                                  :
                                                                                                                                                                  ='I
                                                                                                                                                                    =.œ
                                                                                                                                                                    g's n% ï::$              .2
                                                                                                                                                                                              '
                                                                                                                                                                                              z                   <        '
                                                    A-
                                                    h :             od
                                                                    ==                                                                    ui?                         .,; f a                 <
                                                                                œ
                                                                                OU
                                                                                 .4     x ru                                         &':--=                       *z
                                                                                                                                                                  p
                                                                                                                                                                  ' wHsz-:>4j1               *
                                                    X?            œ='                                   : 8*X                        4
                                                    =x
                                                    eœ
                                                    c o           =-= *
                                                                      *;
                                                                      1œ                                                             œ >m                         a
                                                                                                                                                                  Y  =-
                                                                                                                                                                     .  qœe*a0j               Y
                                                                                                                                                                                              =                   rl       -
                                                    -2            - gQ>         <
                                                                                >
                                                                                c 2
                                                                                  z
                                                                                - a                     g
                                                                                                        ed.g
                                                                                                           jj                        g.                           *  (p.0=
                                                                                                                                                                  e =G7,
                                                                                                                                                                        % :.*'
                                                                                                                                                                            ;o
                                                                                                                                                                            z                l
                                                                                                                                                                                             .:
                                                    u5x
                                                      e           u5u!*    X    G
                                                                                = :!                    .j
                                                                                                         -                                                        o  z .o @2*.=
                                                                                                                                                                        =     2              .q
                                                                                                                                                                                              I                   >
                                                    =.
                                                    Koœ
                                                     Z.Q:         =<
                                                                  uo
                                                                   ud2e
                                                                           œ.
                                                                                8-4r
                                                                                <                       a %                          1-
                                                                                                                                      =                           2 œ ;.q : œ
                                                                                                                                                                  =,  s.
                                                                                                                                                                       s <u' a
                                                                                                                                                                              e
                                                                                                                                                                                             s
                                                                                                                                                                                              o
                                                                                                                                                                                              e
                                                                                                                                                                                                                  c        ''
                                          œ
                                                                           =    =<                      z .
                                                                                                          .s                         < .e                         tp 4
                                                                                                                                                                  X  .=.
                                                                                                                                                                       X g,
                                                                                                                                                                         E -d                u*
                                          O                                d    V                 :
                                                                                                  ' ! =Q
                                                                                                       %'
                                                                                                        .                            d 'o                         R./.
                                                                                                                                                                  * @;
                                                                                                                                                                      == *g
                                                                                                                                                                          =.
                                                                                                                                                                      qlaw.
                                                                                                                                                                                             'Q                   X        -
                                          *
                                                                                                  e
                                                                                                  e                                  1=*                            . e
                                                                                                                                                                      tl
                                                                                                                                                                          a     w
                                         *
                                          œ
                                                                                                  e gLj                          a                            e
                                                                                                                                                              =
                                                                                                                                                                  . .
                                                                                                                                                                  o
                                                                                                                                                                      s
                                                                                                                                                                      t..a
                                                                                                                                                                         1=
                                                                                                                                                                         sha
                                                                                                                                                                           ..'
                                                                                                                                                                             .
                                                                                                                                                                             .
                                                                                                                                                                             a=.
                                                                                                                                                                                                                  œ        -
                                                                                                                                                                           wq
                                          O
                                          œ
                                         œo .0
                                             Q
                                                      z'                                          V
                                                                                                   Q
                                                                                                  >ç:
                                                                                                                                 1
                                                                                                                                 t                            = Zd.c5:i                      'e
                                                                                                                                                                                              Q
                                                                                                                                                                                              ,                   =
                                            .                                                     .           's
                                                                                                               .a.                       o.                   = z.e w. = .                   .q
                                          œ
                                         a. X=                                                    '           :z
                                                                                                               e
                                                                                                               ï                 x
                                                                                                                                  . .j                     '
                                                                                                                                                           *- p .a==My
                                                                                                                                                           =* Qu =R o
                                                                                                                                                                           .:
                                                                                                                                                                         *>: Y 'a>
                                                                                                                                                                                    o
                                                                                                                                                                                    u                             c
                                         * m.                                             .- *                tz                 *  u.X
                                         * -=
                                         -
                                                                                          =
                                                                                          œ Q.
                                                                                          -
                                                                                            .
                                                                                            tt                .
                                                                                                              +k3            a .* œ<.
                                                                                                                                    ,
                                                                                                                                    !                      .x .s.
                                                                                                                                                               G  c=g=u'SS
                                                                                                                                                                      a  .,gt..x
                                                                                                                                                                               -.a
                                                                                                                                                                                 -q.Dj                            X       *v
                                                                                                                             o      -                         =
                                                                                                                                                              œ *
                                                                                                                                                                aF.é
                                                                                                                                                                   0.a * u5 =o
                                                                                                                                                                     œl6       **- .2t
                                                      =œ                                  ;; =
                                                                                             œ
                                                                                             =J-                             4j'>   ==.j                             o       ==                                           4
                                                                                          Xœ *
                                                                                             %
                                                                                             q,:             **              'e O
                                                                                                                             J  '.. roœ -
                                                                                                                                        2
                                                                                                                                          $o               =o =
                                                                                                                                                              ,R
                                                                                                                                                               k.
                                                                                                                                                                =
                                                                                                                                                                #u.
                                                                                                                                                                  ezwRj
                                                                                                                                                                      .v.tu/s
                                                                                                                                                                            a
                                                                                                                                                                            /.                                     C
                                                                                                                                                                                                                   cp:
                                                                                                                                                                                                               kzL
                                          *                                                                                  w
                                                                                                                             =           (Z                                                                    =.- o
                                                                                                                                                                                                                   Q
                                                                                                                                                                                                                   p=
                                                                                                                                                                                                                     =e
                                                                                                                             =


                                                                                                                                                                                                  !Z :                          J'  &
                                                                                                                                                                                                                                    g
                                                                                                                                                                                                  '
                                                                                                                                                                                                  é((() 3
                                                                                                                                                                                                        .:                      z
                                                                                                                                                                                                                                :j wV
                                                                                                                                                                                                                                 ; =
                                             +                                                                                                                                                          :g                           lz
                                            r                                                                                                                                            : >                               i
                                                                                                                                                                                         .œ
                                                                                                                                                                                         1              'a z               '
                                                                                                                                                                                          !.      g=
                                                                                                                                                                                                à'a
                   V
                   -                           o                                                                                                                                          I  '
                                                                                                                                                                                             -.
                                                                                                                                                                                              - d x
                                                                                                                                                                                                   !
                                                                                                                                                                                                                           .    .1
                   0Nh *                                                                                      œ
                                                                                                                                                                           :
                                                                                                                                                                           .
                                                                                                                                                                                         .z
                                                                                                                                                                                         .z                                ,
                                                                                                                                                                                                                                :r
                                                                                                                                                                                                                                'g .
                                                                                          a'zu
                                                                                             s
                                                                                                              =
                                                                                                              4 ju,
                                                                                                              -
                                                                                                                                                              .
                                                                                                                                                               t
                                                                                                                                                               s?          r
                                                                                                                                                                           -.
                                                                                                                                                                            s            .
                                                                                                                                                                                         :
                                                                                                                                                                                         *   .g
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           j -
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             :.*
                                                                                                                                                                                                                               :.j
                                                                                                                                                                                                                                 ,.
                                                                                                                                                          ra
                                                                                                                                                           e: azQ                        l
                                                                                                                                                                                         a x a                             p
                                                                                                                                                                                                                           r t
                                                                                                                                                                                                                             '* : a,
                                                                                                                                                          '
                                                                                          m
                                                                                          aa N
                                                                                             a1
                                                                                              :mo .a 4
                                                                                                     .                                                     . a  o
                                                                                                                                                                                                                             vx:a .
                   *<
                                                                   m
                                                                                                                      A                   A '              o            sla.             : s '
                                                                                                                                                                                         ' x
                                                                                                                                                                                             .g

                                                                                                                                                                                           'fzl :i
                                                                                                                                                                                                                           l
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                '- j
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      .
                    -                    u                                                                                                                                               .
                                                                                                                                                                                         :
                                                                                                                                                                                         l       !
                                                                                                                                                                                                 '                         1    .
                                                                                                                                                                                         ;et.a
                                                                                                                                                                                          ur
                                                                                                                                                                                         . ..a
                                                                                                                                                                                                                      !    1 l 1'
                                                                                                                                                                                                                      ! .. 1 z j
                                                                                                                      =                                                                  5                                 ! i
                                                                                                                                                                                                                             jk  .
                                                                                                                                                                                                                               $z .
                      =                        2=
                                                *                                                                                                                                        ,z
                                                                                                                                                                                          -
                                                                                                                                                                                          w                           i
                                                                                                                                                                                                                      !    I
                                                                                                                                                                                                                           1 j.a$: j
                      c                        4:                                                                                                                                   :
                   .= j
                      q; t
                         xM
                          #                                                                                                                                                         '1   ;
                                                                                                                                                                                         :                            '
                                                                                                                                                                                                                      1
                                                                                                                                                                                                                      !    1
                                                                                                                                                                                                                           1 1
                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                              X
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                              :
                    c
                    Q
                              j .
                              : a.
                                  :B
                                   8                                                                                                                                            2
                                                                                                                                                                                e z <'
                                                                                                                                                                                * (
                                                                                                                                                                                  IJ-z
                                                                                                                                                                                     m
                                                                                                                                                                                                                      ;    1 Ij
                    <
                    œ         ! 4                                                                                                                                                    .                            'i
                                                                                                                                                                                                                   E       I 3
                                                                                                                                                                                                                           i    'X
                    <         '
                              <
                              ' z-                                                                                                        k                                     .:
                                                                                                                                                                                 6
                                                                                                                                                                                 =,j
                                                                                                                                                                                   .
                                                                                                                                                                                   a -y .
                                                                                                                                                                                        .,
                                                                                                                                                                                         :=
                                                                                                                                                                                          't )
                                                                                                                                                                                             g
                                                                                                                                                                                             i I
                                                                                                                                                                                               j
                                                                                                                                                                                               ) y
                                                                                                                                                                                               ! x'
                                                                                                                                                                                                  %
                                                                                                                                                                                                  !
                                                                                                                                                                                                  I'                            -

                   -= d: K%                                                                                                               V
                                                                                                                                                           l
                                                                                                                                                                                'u
                                                                                                                                                                                 93<                    cl        -   I    1
                                                                                                                                                                                                                           '    ,,; .
                                                                                                                                                                      o .j2' ..Ij
                                                                                                                                                                                . jj &u: ..
                                                                                                                                                                                         .              .
                         4 L'                                                                                                                                     z$
                                                                                                                                                                  ! :'=         a         j
                     .
                     #,X C .
                           ,                                                                                          =
                                                                                                                                                         -        =
                                                                                                                                                                  24 I      =
                                                                                                                                                                            ! r
                                                                                                                                                                              ;'.  .
                                                                                                                                                                                   i   @. y
                                                                                                                                                                                          '
                                                                                                                                                                                          u
                   #o
                    j .'
                    X 4
                       x
                       , .
                         , =        .                                                                                                     %*                      '
                                                                                                                                                                      o
                                                                                                                                                                  y a 4
                                                                                                                                                                                i
                                                                                                                                                                               ., k
                                                                                                                                                                                   !
                                                                                                                                                                                   r 1;-, a
                                                                                                                                                                                         -.
                                                                                                                                                                                          j
                                          Q                      xq                                                   %:                                          -
                                                                                                                                                                  * k
                                                                                                                                                                    j x
                                                                                                                                                                      . 4
                                                                                                                                                                        n!
                                                                                                                                                                  t z . .j
                                                                                                                                                                  '           ' p
                                                                                                                                                                                i  '
                                                                                                                                                                                   I j
                                                                                                                                                                                     s u
                                                                                                                                                                                       44'
                                          : a                    .: œ                                         %       '=
                                                                                                                       5.e
                                                                                                                         œ                     I
                                                                                                                                                           ta ,a: .
                                                                                                                                                                  g
                                                                                                                                                                  :.k
                                                                                                                                                                  = 4xs.ï.,
                                                                                                                                                                          o
                                                                                                                                                                          )
                                                                                                                                                                                !
                                                                                                                                                                                j
                                                                                                                                                                                ! 1
                                                                                                                                                                                  1
                                                                                                                                                                                  !    )
                                                                                                                                                                                       . j$
                                                                                                                                                                                          j                      .
                                                                                                                                                                                                                                      .

                                         J c
                                           ; .J
                                             gE                                               ta             =u -o =œ=*                        Q                      * -     .:1 ! zr , ,.
                                                                                                                                                                                     1.
                                                                                                                                                                                     .
                                                                                                                                                                                       lz
                                                                                                                                                                                         O                            1
                                                                                                                                                                                                                      .    1 zz
                                                                                                                                                                                                                           .


                                                           PACKAGELABEL                  COMMEBCIALINVOICELABEL                                     DELIVERYRECORD LABEL                               DELIVEBYREAU EMPT LABEL
                                        :OBaqb7llS3ë                             3DBëHb7l153ë                                                      :OBëHb7l153ë                                      30829:711532
    Case 1:21-cv-20019-JEM Document 10-1 Entered on FLSD Docket 01/28/2021 Page 3 of 6
     Uase IJZI-CV-ZUUIH-JYM Docum entH tnlered On HLSD D0CRetU1/UU/2U2l Hage l Ofl

AO 440(Rev.06/12)SnmmonsinaCivilAction

                               U M TED STATESD ISTRJCT COURT
                                                    forthe                                      FILED BY '                 D.C.
                                         SOUTHERN ojsu ctof FLORIDA
                                                                                                         JA8 27 2221
                                                                                                        ct7t llî/t!z
                                                                                                        S.D.OFFLA.-MIAMI
          OLEG ZHUKOVSKIY
                       Plaintt
                             yls)
                                                                               1:21-cv-20Q19-JEM
                                                       $
                                                       )
                                                       )
           NATIONAL BANK OF UKRAINE                    )
                      Defendantls)                     )
                                         SUM M ONS IN A CIVIL ACTION

To'
  .pefendant'
            snameandaddress)
                           NATIO NAL BANK OF UKM INE
                           ST.INSTITUTSKAYA,9
                           KYIV-8,01601
                           UKRAINE

        A lawsuithasbeenfiled againstyou.

        W itbin21daysafterserviceofthissummonsonyou(notcotmtingtbedayyoureceivedit)- or60daysifyou
aretheUnitedStatesoraUnited Statesagencytoran oftkeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
P.12(a)(2)or(3)- you mustserveontheplamtiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure.Theanswerormotion mustbe served ontheplaintif orplaintiY sattorney,
whosenameand addressare: HAROLD E. PATRICOFF,ESQ.
.

                          SHUU S & BOW EN LLP
                                200s BISCAYNEéLvD.,sul'rE41oo
                                MIAMiFLORIDA aa131
                                305-319-9189

        Ifyoufailtorespondajudn entbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also mustfileyotlrnnqwerormotionwi+ thecourt.
                                                                      xk3 l>lNlà
                                                                 m'r%
                                                                    ,k 6D:n. 'rk
                                                            à
                                                            1.
                                                                     y
                                                                     .8         cy'%      SU M :M O NS
                                                            e'
                                                            u
                                                            ,         t .          5,
                                                            ér,            .       tr
Date:        Jan 6,2021                                         %%     .       x-C      wc.oavfs
                                                                  To'Apxlcqy            x putyclerk
                                                                Angela E. Noble         tJ.s.Distrit'
                                                                                                    tcotzrts
                                                                Clerk ofCourt
Case 1:21-cv-20019-JEM Document 10-1 Entered on FLSD Docket 01/28/2021 Page 4 of 6




    AO Zk'ItI(Rtv.(ï/12)Summonsin:CivilAçtien
                                      UM TED STATESDISTRICT COURT
                                                           fortbe
                                                SOUTHERN oistrictof FLORI
                                                                        DA




               OLEG ZHUKOVSKIY
                         Plaintfss)
                                 v.                               CivilAçtionNo.1QyCV-20O19-JEM



                NATIONAL BANK OF UKM INE
                            Defendantl
                                     sz
                                                SUM MONS IN A CIVIL ACTION

     To:(
        Defendant'
                 <nœnerlr
                 .      lfaddress
                                )
                                  NATIONALBANKOF UKRAINE
                                  ST.INSTITUTSKAYA,9
                                  KYIV-8,:1601
                                  UKRAINE

              A lawsuithasbeenfiledagainstyou.
              W ithin21daysafterserviceoftbissummonsonyou (notcolmtingtbedayyoureceived it)- or60 daysifyou
     aretbeUnitedStatesoraUnitedStatesagency,oranofficeroremployeeoftheUnitedStatesdescribedinFed.R.Civ.
     P.12(a)(7)or(3)- youmustsen,eontheplai
                                          ntifrannnAwertotbealtachedcompiintoramotionundurRule12of
     tbeFederalRulesofCivilFrocedure,n eanswerormotionmustbeservedontbeplaintifforpiaintiff'sattomey,
     wbosenameandaddressare: HAROI.D E PATRPCOFF,ESQ.
                                        sHurrs&bowEN LLP
                                        2oos.BI
                                              K AYNEKLVD.,SUI
                                                            TE4100
                                        MIAM 1.FLORIDA 33131
                                        305-3/9-9189

              lfyoufailtoresponijudgmentbydefaultwillbeenteredagainstyouforthereliefdemandedi
                                                                                            ntbecomplaint.
     Youalso mustGleyouranswerormotionwiththecourt


                                                                      CLFAA'0# COURT


      Date:                                                                  Signanl
                                                                                   reofcl
                                                                                        erkt
                                                                                           7rDeput
                                                                                                 yClerk
  Case 1:21-cv-20019-JEM Document 10-1 Entered on FLSD Docket 01/28/2021 Page 5 of 6




AO 440(Bep.06/12)noai
                    aoMnelll
                           u npouuBblbluiinozoe


                                             OKPYY HHH Cy;
                                      CFIO JIYHEH H X IIITA TIB
                                           ZiBACHHOPO Ol
                                                       lpyry IIITaTY P JIOPHAa

          onErr KoBcbKc ,



                          DPOTM                                  I-
                                                                  JHBiJIBHH;nozoB.
                                                                                 V21:20-CV-20019-JEM
   HALIIOHASbHPIFI5Ai1K YKPAIHM


                      Biènosiôaulî
                                 )

                                     HOBIAOMJTEHHS HPO MHBIJIBHHZ nO3OB
 KoMy. '(1.%maaôpeca              I.
                                   lAV oHxrfbl.pm SAI
                                                    4x yKPAïHH
 :ït
   h oe/t
        b qtp                     Byn.IHcmunrrcbxa,9
                                  KHiY-8101601
                                  U PAIHA



         I'
          lpo'
             rplBacnoaaHono3oB.

      FlpouroM 21nHgnicngBpyHeHHssaM IaoronoBicoMzleplHsnponoaoB(HeBpaxoByloHplAHS,KoaHBH%oro
OTPHMM H)- a6onpouroM 60AHiB,xlcmoBHcpeallAeH-
                                             roM a6oareH-rca oMCnonyHeHl
                                                                       lxI-IJTaTiBAMePHKH,HH
nocaaoBolooco6o!oa6o npauisHHxoM nCnomyqeHl
                                          <xlllTa-
                                                 raxAMepHKg, onHcaHiBm eaepanbHoMy npaBHii
ullBinbHorocyaouuHce
                   rBaM 12(a)(2)a6o(3)- BMnoBlfHHiHuaTHnozuBaHyBianoniabHaaoaaHpl;no3oBa6o
Kzlonomaillu BianoBiiHoaol'IpaBuna 12 O eaepansilux npaBunuHBinsnoro cyaouHHcrBa. Bianosizw a6oxzfonoTaslu
noBllHHi6yTHuaaicaaHinoausaqy a6ononipeHovy no3plBaqa,iM'gTau pecaxxoroBxaaaHiHu)Kxle:

                                  XEPOJV E.FIETPIKOT,ECK.
                                  2I0IY
                                  I   0TIRI
                                         CBJEHI
                                           EH;S'IONJHJIJIFI
                                                 PIH BICKEFIH
                                  SYO BAP,O*IC4100
                                  MAHAMI,UITaTTJIOPPIJA 33131
                                  305-379-9189
         Xlcmo BH HeaMo-e'reHaaa'ru BianoBiab,npo' ruBac6yaeBuHecel!o3aoqHepimelll   u moao3aaosonel
                                                                                                   lugBuuorH,
ttlo 3aauanel!ay noaosi.BH'ral
                             cov noBuplpliHaaa'rplcBolo BianoBiaba6o IczlonoTaHHxaocyay.

                                                                     CEKPETAPCYSY

:
4aTa:
                                                                     FliènucCC/WCYJJM 060 .
                                                                                          ;&C?lJ)?N&lllf& CCKTC?lIfWA
Case 1:21-cv-20019-JEM Document 10-1 Entered on FLSD Docket 01/28/2021 Page 6 of 6



 Flepeu aa Texc'ry usoro aolcyveH'ra 3 aHrniicBxoi' MOBH Ha yxpai        k cbxy MoBy BuxoHaHo
 nepelcnaaauev 6lopo nepexnaaiB (IA HHa CBiTC)l-op6plx M aiclo CBreHiïBHolo.

  .
 Hmupc:           J.
                   ./../'                                .




                                eeev' -- -
                                   ...   >        >.             !hh
  HPC OP aê     -..-,M3
                    .I
                    ;   :'' .
                      .. .
                               < .u'
                                   z
                                   ';BI
                                     .T   ..
                                        I.N '
                                            ,''
                                              ..
                                               ..
                                                '..          .

  1nOB . I. . . .,-sv  ,: 7rx .s.     =
                                      .
                                      .'
                                       .
                                       u ..'-t
                                         .     .k..              .
            z i%>'e<
            '               .   pa      %4;<r'''
           .'
            .
            .e.,
               ,z j j    r.r*
                            ,-n
                              * &.# ' .!/:?>
                                           X
                                           %sV '   ,
                  .,        .
                                           '.      $
                 '
                 -'  :...A
                   <.,    9.r
                           *q  t
                               .t
                                1ph$'
                                    '
                                    s.
                                     ('
                                      j!..l pI
                                             .
                                             b  #... *
                                                     k
                                                     .
                                                     '.
                                                      '
                                                      $.
                                                       q-1j
                                                          .*'x
                                                          7   uA
                                                               $'t
                                                                 y.
                                                                  w
                                                                  .t)
                 r. .      '
                           'X
                            uk      j ' : 'j J j   ,.t
                                                     - I      .
                            '
                 jc4'$$,4 xx..
                             x            .  . ..
                                                ;    ..    r $
                                                             .)2-
                           'x. !,u,$k-,1(;,.l'.'yk:#k:ï.,.. -.
                  *.ZL          'vevw e z= r <' M,e''.;''/'
                     's.$k$''M''s.
                    :.....A
                                     .-=
                                       .a.u)h Nz
                                               '()wjf:.tz.'     .-.''
                                                                  - .'
                                                                     r t''
                                                                         7
                        v.-   x
                          A'xy.Xx  f,tr/ t> :. -: -.-'''-.      *  .%x .'
                                ,     .
                              x.*w1.o.ê
                                      'Nw
                                          z
                                         tw<Q
                                            e'e  w
                                                 h :-'
                                               /2p'''3w
                                                      '.     :w x
                                                                ;   ..
                                                                     .
                                                     '# Mt1''J-.'.. .
                                                                   ' '
                                                                     '
                                        'u.              <.   '
                                     '< N'              'm '
                                            -<. 7: ' '




                                                                                                                                     ..J 5yw,.-.- t.u'-
                                                                                                                                    ..e.
                                                                                                                                 .%<1.
                                                                                                                               yxe
                                                                                                                                 '        rar...
                                                                                                                                 ;a $ .....<w .
                                                                                                                               P'
                                                                                                                                Z ,=X '.'           '.= ' .
                                                                                                                                                                '' '   ...=
                                                                                                                           p
                                                                                                                           ,'(< m-
                                                                                                                                 -.
                                                                                                                          :c . 'vr
                                                                                                                                  u.
                                                                                                                                  'z- u.$,
                                                                                                                                         -. -.
                                                                                                                                             <'
                                                                                                                           ?:7.. tk %-:2- '
                                                                                                                           u              -',-:7.: ... -:.
                                                                                                                                                         '. .
                                                                                                                          #x'lQ .z z.- $ .L. -f
                                                                                                                                %
                                                                                                                         ...t * t '6 .'
                                                                                                                         : .. tp u .j .y            ..,
                                                                             l7po To5npoH epoBaHo Ta clcplrfne .      x .'k
                                                                                                               ..î . VY<-w c. ''-
                                                                                                                           .              .'..
                                                                                                                                             ,
                                                                             HCHaTKOIO     j
                                                                                           ç
                                                                                           jy            V X 13.   .j
                                                                                                                    t
                                                                                                                  -Nx ç
                                                                                                                        s
                                                                                                                        -'
                                                                                                                         -
                                                                                                                         'a
                                                                                                                          - .-    '   -    ;ey
                                                                                                                                    ' --- % z/
                                                                                                                                        ,y
                                                                                                                                         <     x
                                                                                                                                               s'-* '
